Per Curiam.

There were charges made against respondent, one of which involved conversion of the sum of $128.80, which sum was returned by him, and the others of which involved professional misconduct in matters involving small amounts.
The Referee found that respondent’s guilt was established, but that his professional misconduct was not occasioned by dishonest intent or lack of professional ability. The Referee stated that “ throughout the hearings respondent was co-operative and ready to stipulate facts.”
The report of the Referee should be confirmed and the respondent should be suspended for three months.
Dore, J. P., Cohn, Callahan, Breitel and Bergan, JJ., concur.
Respondent suspended for a period of three months. [See post, p. 873.]